UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6089


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFREY TARRATS, a/k/a Skip, a/k/a Ozzy,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:04-cr-00016-RAJ-JEB-7)


Submitted:   May 4, 2016                      Decided:   May 13, 2016


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey Tarrats, Appellant Pro Se.          Darryl James Mitchell,
Assistant  United States  Attorney,        Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jeffrey Tarrats appeals the district court’s order denying

his Fed. R. Crim. P. 36 motion.            We have reviewed the record and

find no reversible error.         Accordingly, we affirm the district

court’s order.      See United States v. Tarrats, No. 2:04-cr-00016-

RAJ-JEB-7   (E.D.    Va.   Jan.   7,   2016;   June   18,   2015);    see   also

United States v. Mann, 709 F.3d 301, 304-05 (4th Cir. 2013)

(according deference to a district court’s interpretation of its

own judgment).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument     would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                       2